                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                  Case No. 18CR4159-LAB

                                              Plaintiff,
                          vs.
                                                                  JUDGMENT ()Ii         I Jl>t.Ml~>l/\I .                I


DENNIS EVELIO GUZMAN,                                                                       FILED
                                                                                             NOV 1 2018
                                           Defendant.
                                                                                      CL.ERK US DIS rH1 C 1 COURT
                                                                                   SOUTHERN DIS I HICT OF CALIFORNI A
                                                                                   BY                --r10t;-   DEPUTY


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
 D
       granted the motion of the Government for dismissal of this case, without prejudice; or

 D     the Court has dismissed the case for unnecessary delay; or

 D     the Court has granted the motion of the Government for dismissal, without prejudice; or

 D     the Court has granted the motion of the defendant for a judgment of acquittal; or

 [Z]   a jury has been waived, and the Court has found the defendant not guilty; or

 D     the jury has returned its verdict, finding the defendant not guilty;

 [Z]   of the offense(s) as charged in the Indictment:
       8:1326(a) - Removed Alien Found in the United States (1); 8:1325 - Improper Entry by an Alien (Felony)(2)




 Dated:    10/30/2018                                                ~;t.l?vu-
                                                            Hon. Larry Alan Burns
                                                            United States District Judge
